Citation Nr: 0913407	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-11 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a scar, left lateral 
periorbital area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to May 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO). 


FINDINGS OF FACT

A VA examination revealed evidence of an upper lateral 
periorbital area on the left.


CONCLUSION OF LAW

The criteria for entitlement to service connection for scar, 
left lateral periorbital area have been met.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 5107 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  

Here, an August and November 2004 letter appears to have 
provided this notice.  However, it seems the Veteran was not 
provided with notice of the effective date and disability 
rating regulations pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).   In any event, in light of the 
favorable decision below, the Board finds that any deficiency 
in the notice provided herein was not prejudicial to the 
Veteran nor would further development under the VCAA or other 
law result in a more favorable result or be of assistance to 
this inquiry.  

Service Connection

The Veteran initially filed a claim for service connection 
for scar over his left eye.  However, throughout this appeal 
the Veteran's recollection of the injury and location of the 
scar switches from his left to right eye and back.  However, 
in a November 2004 VA medical examination, the VA examiner 
was able to verify that there is indeed the presence of a 
scar over the Veteran's upper lateral periorbital area on the 
left.  Therefore, for the purpose of consistency and the 
absence of hospital records from Okinawa, Japan, where the 
Veteran alleges he was treated, the Board will refer to the 
scar as located above the Veteran's left eye. 

The Veteran claims that on or about August 1960 he was 
engaged in an attack by fellow soldiers during his day off 
while stationed in Japan.  He indicated that he was hit over 
the head with a bottle which resulted in injury to his head, 
broken ribs and hand.  See Veteran's statement, dated August 
2004.  As a result, the Veteran claims, he was treated at the 
Army base hospital in Okinawa, Japan.  See Form 9, dated 
March 2006.  The Veteran further claims that he was given 
stitches resulting in a scar to the left lateral periorbital 
area.  See Notice of Disagreement, dated June 2005.

The Board finds that the Veteran's in-service treatment 
records are incomplete.  Namely, the treatment records of the 
Okinawa Army base hospital where the Veteran claims he was 
treated following the altercation are absent.  However, the 
separation examination does note that the Veteran was treated 
for a "broken thumb [on] right hand" when he was "involved 
in [a] fight."  There is no mention in the separation 
examination of the Veteran's head injury or the presence of a 
scar.  See Separation examination, dated March 1962.

It appears as though the RO did attempt to recover the Army 
base hospital records but were unable to locate them.  See 
Request for Information, dated September 2004.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's in-service treatment records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

According to a November 2004 VA medical examination, Veteran 
reported being "struck in the left lateral periorbital area 
by a bottle at the time of his original injury."  The VA 
examiner noted that "this was a short laceration which he 
does not remember if it was sutured or not, however, it has 
caused him no problems in the meantime and in fact it has 
been asymptomatic since it originally healed."  The VA 
examiner found on examination that "there is a 1.5 cm scar 
in the upper lateral periorbital area on the left.  It is 
very thin and is almost invisible.  It is not adherent to the 
underlying soft tissues.  It does not appear to be more than 
just visible."  See VA examination, dated November 2004.  

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the Court has also held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability that may be related to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
Veteran is capable of recalling the events of the altercation 
in service and the injuries sustained such as the being hit 
on the head by a bottle but the Veteran is not competent 
(i.e., professionally qualified) to diagnose the 
disfigurement or to offer an opinion as to the cause of this 
claimed condition.  Nevertheless, the Board acknowledges that 
the separation examination does make note of the altercation 
the Veteran claims occurred during service.  

Consequently, based on the Veteran's competent and credible 
recollection of the events during service, and the VA 
examiner's finding that there is a presence of a scar, albeit 
asymptomatic, in the upper lateral periorbital area on the 
left, the Board finds service connection is warranted.  In 
granting this claim, the Board has resolved all doubt in the 
Veteran's favor.


ORDER

Service connection for scar, left lateral periorbital area is 
granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


